DETAILED ACTION
	This Office action is in response to amendment received April 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 14-16, and 18 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by SENZAKI et al (2014/0030652).
The claimed invention now recites the following:
    PNG
    media_image1.png
    454
    653
    media_image1.png
    Greyscale

SENZAKI et al anticipate the claimed invention at Polymer 91 from Table 32 on page 81 shown below:
    PNG
    media_image2.png
    328
    620
    media_image2.png
    Greyscale

The 4-hydroxystyrene meets the first repeating unit, styrene meets the second repeating unit which differs from the first repeating unit, 3, 4-epoxycyclohexylmethane methacrylate meets The block tetrapolymer is seen as a random block polymer having any of the repeating units as an end group to include the methacrylic acid which meets the structural unit that interacts with a substrate and meets claim 4 for a carboxyl group.
Claims 2 and 3 recite intended uses of the composition wherein the same components are recited in the polymer and would function in a same or similar manner.
Claim 5 is met by the 4-hydroxystyrene, i.e. it is a phenolic hydroxyl group which is recited in the claim.
With respect to claims 6 and 7, the styrene of SENZAKI et al meet the recited aromatic ring and the substituted or unsubstituted styrene.
Claim 8 is met by methyl methacrylate which is seen as a (meth) acrylic acid ester of claim 8.
Claim 9 is reported in paragraph [0689] – [0691] on page 83 wherein the compositions of 99 to 111 are coated and heated on a silicon wafer.
Claim 10 is met by the silicon wafer in Experiment Method 2 which report coating the compositions of Table 34 on an 8-inch silicon wafer as recited in Experiment Method 1.
Claim 16 is met by the disclosed hydroxystyrene or the methacrylic acid which contains a hydroxyl group.
No claims above are allowed and the rejection is repeated for the above underlined reason wherein the carboxylic acid can bond to the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SENZAKI et al (2014/0030652), HUSTAD et al (2015/0184017) and CHENG et al (2011/0147985).
SENZAKI et al has been discussed above and is included by reference wherein the polymerization process of making a copolymer is cationic polymerization as seen as disclosed in paragraphs [0135] – [0137].
HUSTAD et al report copolymer formulations to manufacture semiconductor devices wherein a block copolymer is coated on a brush backfill composition that under goes self-assembly to create uniformly spaced channels.
Applicants are directed to paragraph [0035] which report the polymerization process for making the block copolymers to include atom transfer radical polymerization (ATRP) which include initiators such as 2-bromoisobutyrate units as seen in paragraph [0038].
paragraph [0110] below:

    PNG
    media_image3.png
    67
    410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    71
    406
    media_image4.png
    Greyscale

 Thus the polymerization methods are seen as functionally equivalent such that any of the polymers of SENZAKI et al could be made by any of the polymerization methods reported in CHENG et al.
With respect to claims 19 and 20, SENZAKI et al report styrene as stated in Office action above in paragraph 5 and t-butoxystyrene as disclosed in paragraph [0041] and [0067].
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to form the block copolymers of SENZAKI et al by an ATRP process which is seen as equivalent to cationic polymerization reported in SENZAKI et al.
The rejection is repeated and made final wherein the block copolymer of SENZAKI et al would have a random end group which could include any of the polymer blocks to include methacrylic acid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
July 25, 2021